 Case1:18-cv-07261-RJD-VMS
 Case 1:18-cv-07261-RJD-VMS Document
                            Document21
                                     6 Filed
                                       Filed12/21/18
                                             08/19/19 Page
                                                      Page31of
                                                            of64PageID
                                                                PageID#:
                                                                       #: 248
                                                                          420


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------
 Riseboro Community Partnership Inc.
                                                               INITIAL SCHEDULING ORDER




Plaintiff(s),
                                                               2018     -CV- 7261        ( RJD ) (VMS)
-against-
 SunAmerica Housing Fund No. 682




Defendant(s)
---------------------------------------------------------


Upon consent of the appearing parties and their counsel, it is hereby ORDERED as follows:

1)       Defendant(s) shall answer or otherwise move with respect to the complaint by

         ____________________.
         September 6, 2019


2)       Automatic disclosures required by Rule 26(a)(1) of the Federal Rules of Civil Procedure must

         be completed by _____________
                         October 4, 2019 , if not yet completed.

3)       Initial document requests and interrogatories will be served no later than ________________
                                                                                    October 11, 2019 .

         If the parties intend to issue interrogatories, they will serve no more than ______
                                                                                      25


         interrogatories. The parties are aware that the presumptive cap on the number of

         interrogatories is 25, including subparts.

4)       No additional parties may be joined after ______________.
                                                   October 4, 2019 By this date, the parties may either

         stipulate to the addition of new parties or commence motion practice for joinder in accordance

         with the Individual Rules of the District Judge assigned to this case.

5)       No amendment of the pleadings will be permitted after ________________
                                                               October 4, 2019  unless information

         unknown to the parties by this date later becomes available to them. By this date, the parties
                                                                                                          3
 Case1:18-cv-07261-RJD-VMS
 Case 1:18-cv-07261-RJD-VMS Document
                            Document21
                                     6 Filed
                                       Filed12/21/18
                                             08/19/19 Page
                                                      Page42of
                                                            of64PageID
                                                                PageID#:
                                                                       #: 249
                                                                          421


      may either stipulate to the amendments of the pleadings or commence motion practice for leave

      to amend the pleadings in accordance with the Individual Rules of the District Judge assigned

      to this case.

6)    Fact discovery closes ___________________.
                            April 30, 2020


      Note: Treating physicians who may be called as witnesses, including as expert witnesses,
      should generally provide their reports or summaries and be deposed during the fact discovery
      period.

7)    As to expert disclosures,

      a)      The names, qualifications and area(s) of expertise of initial experts shall be served on or

      before __________________.
             April 30, 2020


      b)      Initial expert witness reports shall be served on or before _____________
                                                                          April 30, 2020 ___.

      c)      Rebuttal expert witness reports shall be served on or before _______________.
                                                                           June 12, 2020


8)    All discovery, including any depositions of experts, shall be completed on or before

      _________________.
      July 31, 2020


      (Generally, this date must be no later than 9 months after the initial conference.)

9)    On or before _____________
                   July 31, 2020 , the parties must file on ECF a joint letter confirming that

      discovery is concluded.

10)   Any dispositive motion practice must be commenced by ______________,
                                                           August 31, 2020 within 30 days of

      the close of all discovery.

      Parties must consult the Individual Rules of the District Judge assigned to this case to
      determine, inter alia, if a pre-motion conference letter is required before a dispositive motion is
      filed, whether a Local Rule 56.1 statement must be submitted with the motion and whether
      such a motion must be “bundled.”

11)   A proposed joint pre-trial order must be filed (or if required by the District Judge, a scheduling
      date must be requested) by _________________,
                                  September 30, 2020      within 60 days of the close of fact discovery.

      This date is not stayed during any dispositive motion practice unless ordered by the District
      Judge assigned to this case or permitted by the District Judge’s Individual Rules.



                                                                                                        4
 Case1:18-cv-07261-RJD-VMS
 Case 1:18-cv-07261-RJD-VMS Document
                            Document21
                                     6 Filed
                                       Filed12/21/18
                                             08/19/19 Page
                                                      Page53of
                                                            of64PageID
                                                                PageID#:
                                                                       #: 250
                                                                          422


12)   Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. § 636(c)?

      a)      No _________
                 X         Do NOT indicate which party has declined to consent.

      b)      Yes ________

              If yes, fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil Action
              to a Magistrate Judge Form and file it on the Court’s ECF system. See http://
              www.uscourts.gov/FormsAndFees/Forms/CourtFormsByCategory.aspx

13)   A discovery status telephone conference/an in-person Status Conference is set for

      _________________ at __________          ____a.m. ___ p.m. If a telephone conference is

      scheduled, the conference call will be arranged and initiated by Plaintiff or Defendant (circle

      one) to Chambers at 718 613 2300. A joint discovery status letter must be filed on ECF by

      ______________ in preparation for the conference. The Court will schedule these dates.

14)   A final pre-trial conference is set for ____________________ . The Court will schedule this

      date.

15)   The parties may wish to engage in settlement discussions. To facilitate this process, Plaintiff(s)

      agree(s) to make a demand on or before ______ _____, and Defendant(s) agree(s) to respond

      to the demand on or before ____________ .

      After the parties have exchanged a demand and response, the Parties may request a settlement
      conference by filing on ECF a letter that requests a conference and informs the Court of at
      least three dates when all counsel and all parties with decision-making authority (including, if
      necessary, insurance representatives) are available for an in-person conference. The parties
      will be required to submit an ex parte settlement statement letter a week before the conference.

16)   Any additional matters:




                                                                                                         5
Case 1:18-cv-07261-RJD-VMS Document 21 Filed 08/19/19 Page 4 of 4 PageID #: 423




                         /s/ Juan L Garcia


        Juan L. Garcia


         50 Jericho Quadrangle, Suite 300, Jericho, NY 11753
         jgarcia@nixonpeabody.com
         (516)832-7550
         (516)832-7555
